Citation Nr: 9921802	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-42 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for a 
recurrent ganglion cyst of the left wrist, status post 
excision, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
bicipital tendinitis of the right shoulder, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a left 
knee injury, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a right knee injury.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to May 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
0 percent, noncompensable disability ratings for service-
connected disabilities of the left wrist, right shoulder, 
left knee, and right knee.  In a January 1999 rating 
decision, the RO increased each of the ratings for the left 
wrist, right shoulder, and left knee disabilities from 0 
percent to 10 percent.  The veteran has continued his appeal, 
and he is seeking higher ratings for each of the four 
disabilities.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left wrist disability, a recurrent ganglion 
cyst, status post excision, is currently manifested by 
stiffness, limitation of motion, and diminished strength for 
supporting weight.

3.  Bicipital tendinitis of the veteran's right shoulder is 
currently manifested by limitation of motion, pain on motion, 
and difficulty with certain motions.

4.  A left knee injury is currently manifested by minimal 
limitation of motion, with evidence of ligament problems, and 
additional impairment of function due to pain on motion.

5.  A right knee injury is currently manifested by subjective 
reports of aching and x-ray evidence of degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a recurrent ganglion cyst of the left wrist, 
status post excision, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5215, 5307, 
5308 (1998).

2.  The criteria for a 20 percent disability rating for 
bicipital tendonitis of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5201 (1998).

3.  The criteria for a 20 percent disability rating for a 
left knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998).

4.  The criteria for a 10 percent disability rating for a 
right knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appealed the ratings initially assigned for his 
four service-connected disabilities.  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  As the veteran appealed the ratings initially 
assigned for his service-connected disabilities, and as the 
rating schedule provides for higher ratings for each of those 
disorders, the Board finds that his claims for increased 
ratings are well grounded claims.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claims have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds that the 
evidence with regard to each of the veteran's service-
connected disabilities provides no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

Left Wrist

The veteran's service medical records reflect that the 
veteran is right handed.  He was seen on a number of 
occasions from 1993 to 1995 for a ganglion cyst on his left 
wrist.  Treatment notes indicate that physicians aspirated 
the cyst three times, and excised the cyst in April 1995.  On 
VA medical examination in July 1995, the veteran reported 
swelling, aching, and limited range of motion of the left 
wrist.  The examining physician noted a nontender scar on the 
wrist, and ranges of motion of the wrist to 45 degrees of 
dorsiflexion, 55 degrees of palmar flexion, 2 degrees of 
radial deviation, and 30 degrees of ulnar deviation.

VA treatment records indicate that the veteran was seen in 
May 1997 for a recurrent ganglion, and that he underwent 
another surgical excision of the cyst.  On VA examination in 
October 1997, the veteran reported that his left wrist was 
stiff, and that raising his hand produced a pulling sensation 
around the surgical scar.  He reported that he could not put 
very much pressure or weight on the wrist.  The examining 
physician noted a 2.5 centimeter by 1.2 centimeter macular 
disfiguring scar on the veteran's wrist.  The scar was not 
tender to pressure.  The ranges of motion of the left wrist 
were to 35 degrees of dorsiflexion, 70 degrees of palmar 
flexion, 10 degrees of radial deviation, and 30 degrees of 
ulnar deviation.  By contrast, the ranges of motion of the 
right wrist were to 55 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 15 degrees of radial deviation, and 40 
degrees of ulnar deviation.  The examiner concluded that the 
veteran had residual myofascial pain syndrome in his left 
wrist.

Under the rating schedule, limitation of motion of the wrist 
on the nondominant side is ratable at 10 percent if 
dorsiflexion is limited to less than 15 degrees, or if palmar 
flexion is limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1998).  Injury of the muscles 
of the nondominant wrist are ratable, for the muscles 
affecting extension, to 0 percent if slight, 10 percent if 
moderate, 20 percent if moderately severe, and 20 percent if 
severe; and, for the muscles affecting flexion, to 0 percent 
if slight, 10 percent if moderate, 20 percent if moderately 
severe, and 30 percent if severe.  38 C.F.R. § 4.73, 
Diagnostic Codes 5307, 5308 (1998).

There is evidence that the veteran has limitation of motion 
in his left wrist, along with stiffness, and diminished 
strength for supporting weight.  The limitation of motion 
shown does not meet the rating schedule criteria for a 
compensable rating, and he has not been found to have injury 
of the muscles of the left wrist.  Nonetheless, the 
manifestations of his recurrent ganglion cyst, post surgery, 
produce functional impairment that is sufficient to warrant a 
10 percent rating.  The evidence does not indicate that the 
impairment of the wrist is so great as to warrant a rating 
greater that 10 percent.  The Board concludes, therefore, 
that the preponderance of the evidence is against the claim 
for an increased rating.

Right Shoulder

The veteran's service medical records show treatment in 
September 1992 for an injury to the right shoulder, sustained 
when a bread rack fell onto the shoulder.  Treatment notes 
indicated that he reinjured the right shoulder while 
exercising in January 1993.

On VA examination in July 1995, the veteran reported that his 
right shoulder was weak.  He stated that the shoulder popped 
with movement, and ached when it rained.  The examining 
physician reported that tenderness was elicited on palpating 
the bicipital tendon of the right shoulder.  The ranges of 
motion of the shoulders were to 180 degrees of elevation 
bilaterally, 180 degrees of abduction bilaterally, 90 degrees 
of internal rotation bilaterally, and 90 degrees of external 
rotation bilaterally.  The examiner's diagnosis was bicipital 
tendinitis of the right shoulder.

On VA examination in October 1997, the veteran reported that 
his right shoulder popped, that it ached when it rained, and 
that he had trouble elevating his arm and reaching overhead.  
The examining physician found that the ranges of motion of 
the shoulders were to 155 degrees of elevation on the right 
and 180 degrees on the left, 180 degrees of abduction on the 
right and 140 degrees on the left, 90 degrees of internal 
rotation bilaterally, and 90 degrees of external rotation 
bilaterally.  There was crepitus on articulating the right 
shoulder.  The examiner noted a facial expression of 
discomfort with internal and external rotation of the right 
shoulder.  The examiner noted that the veteran had difficulty 
scratching his back with his right hand.  The examiner found 
tenderness on pressure to the right bicipital tendon.  The 
examiner's impression of the right shoulder was arthralgia, 
evidence of bicipital tendinitis, and ongoing osteoarthritic 
changes.

Under the rating schedule, tenosynovitis is rated comparably 
to degenerative arthritis, based on limitation of motion of 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(1998).  If the limitation of motion of the affected joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is assigned for each major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  As noted above, the evidence indicates that the 
veteran is right handed.  Limitation of motion of the major 
arm at the shoulder is rated at 20 percent if limited to 
shoulder level, 30 percent if limited to midway between the 
side and shoulder level, and 40 percent if limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1998).

The evidence indicates that the limitation of motion of the 
veteran's right shoulder does not reach the compensable 
level.  As noted above, tendinitis with noncompensable 
limitation of motion warrants a 10 percent rating based on 
limitation of motion.  In addition to limitation of motion, 
pain with motion, particularly rotation, of the right 
shoulder, was noted on recent examination.  The pain on 
rotation, difficulty reaching overhead, and difficulty moving 
his arm into the position to scratch his back, are 
indications of impairment of function beyond his basic 
limitation of motion.  The pain with rotation does not fully 
limit the motion of his arm to shoulder level.  Nonetheless, 
considering the pain on motion and all of the indications of 
impairment, in light of the principles outlined by the Court 
in DeLuca, supra, the Board finds that the manifestations of 
the veteran's right shoulder disability reasonably warrant an 
increase to a 20 percent rating.

Left and Right Knees

Service outpatient treatment notes reflect that the veteran 
was seen in October 1992 for pain in his left knee.  
Examiners noted pain on palpation of the left knee, and 
laxity of the lateral collateral ligament.  In March 1994, 
the veteran reported pain in both knees, which he described 
as feeling as though the tendons were pulling apart.  The 
examiner noted limited range of motion of the knees, with 
pain on motion.

On VA examination in July 1995, the veteran reported that he 
had aching and some locking in his left knee, and tendinitis 
in both knees.  The examining physician noted that the 
veteran had a normal gait, and that he was able to squat full 
range.  There was no laxity of the cruciate or collateral 
ligaments of either knee.  There was some tenderness elicited 
on applying digital pressure to the quadriceps tendon of the 
left knee.  The examiner's impression was bilateral knee 
arthralgia, with radiographic evidence of degenerative joint 
disease.

In August 1997, the veteran sought VA outpatient treatment 
for left knee pain of three weeks duration.  He reported that 
he had an old injury of the left knee, and that the knee had 
become painful following a recent increase in his level of 
activity, including running and jumping.  On examination of 
the left knee, there was no effusion or increase in 
temperature, and anterior and posterior drawer signs were 
negative.  The examiner's impression was musculoskeletal 
pain.

On VA examination in October 1997, the veteran reported that, 
if he ran, he had sharp, throbbing pain in his left knee.  He 
reported that his left knee popped with movement, 
occasionally caught, and sometimes gave way.  He reported 
that he had tendinitis in his right knee, with aching.  He 
stated that the right knee did not swell or lock like the 
left knee did.  The examining physician noted a normal gait.  
The examiner reported that the veteran was not able to squat 
to full range of motion.  When the veteran tried to squat 
beyond the 40 mark, the examiner noted that the veteran made 
facial expressions of pain.  The veteran identified his 
knees, especially the left one, as the site of the pain.  
There was no discernible swelling or increased heat of either 
knee.  Extension of the knees was to 0 degrees bilaterally.  
Flexion was to 140 degrees on the right and 135 degrees on 
the left.  There was no laxity of the cruciate or collateral 
ligaments of either knee.  Apley's restriction test was 
negative on the right, and positive on the left, with the 
veteran making facial expressions of discomfort and crying 
out on performing the maneuver.  The examiner concluded that 
the veteran had some ligamentous problems in the left knee.  
The examiner's diagnosis for the left knee was post-traumatic 
arthralgia with clinical evidence of mild chondromalacia 
patella, and medial and lateral collateral ligament problems, 
without evidence of laxity.  The examiner diagnosed mild 
chondromalacia patella of the right knee.

Under the rating schedule, recurrent subluxation or lateral 
instability of the knee is rated at 10 percent if slight, 20 
percent if moderate, and 30 percent if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Limitation of flexion 
of the knee is rated at 0 percent if flexion is limited to 60 
degrees, 10 percent if flexion is limited to 45 degrees, 20 
percent if flexion is limited to 30 degrees, and 30 percent 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).  Limitation of extension is 
rated at 0 percent if extension is limited to 5 degrees, 
10 percent if extension is limited to 10 degrees, 20 percent 
if extension is limited to 15 degrees, 30 percent if 
extension is limited to 20 degrees, 40 percent if extension 
is limited to 30 degrees, and 50 percent if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Osteomalacia is rated based on limitation of motion, 
comparably to degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5014 (1998).

The report of the July 1995 VA examination indicated that 
there was radiographic evidence of degenerative joint 
disease.  The limitation of motion shown in the veteran's 
left knee is not to the compensable degree, so a 10 percent 
rating may be assigned for arthritis under Diagnostic Code 
5003.  In October 1997, the examiner found evidence of 
ligament problems.  Although examinations have not shown 
instability or subluxation of the left knee, the ligament 
problems reportedly have been manifested by pain on certain 
movements, including limitation of his ability to squat.  
Taking into account the impairment of function due to 
limitation of motion and pain on motion, the Board finds that 
the overall impairment of the veteran's left knee reasonably 
warrants an increase to a 20 percent rating.

The current symptoms of the veteran's right knee disorder are 
limited to aching reported by the veteran.  Limitation of 
motion or other notable functional impairment related to the 
aching has not been shown.  As x-ray evidence of arthritis 
has been reported, however, a 10 percent rating may be 
assigned for the arthritis.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a recurrent ganglion cyst of the left wrist, status post 
excision, is denied.

Entitlement to a 20 percent disability rating for bicipital 
tendinitis of the right shoulder is granted, subject to laws 
and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a 20 percent rating for a left knee injury is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 10 percent rating for a right knee injury is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

